Name: 2008/402/EC: Decision of the European Central Bank of 15Ã May 2008 on security accreditation procedures for manufacturers of euro secure items for euro banknotes (ECB/2008/3)
 Type: Decision
 Subject Matter: monetary relations;  monetary economics;  technology and technical regulations;  EU institutions and European civil service
 Date Published: 2008-05-30

 30.5.2008 EN Official Journal of the European Union L 140/26 DECISION OF THE EUROPEAN CENTRAL BANK of 15 May 2008 on security accreditation procedures for manufacturers of euro secure items for euro banknotes (ECB/2008/3) (2008/402/EC) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty establishing the European Community, and in particular Article 106(1) thereof, Having regard to the Statute of the European System of Central Banks and of the European Central Bank (hereinafter the ESCB Statute), and in particular Article 16 thereof, Whereas: (1) Article 106(1) of the Treaty and Article 16 of the ESCB Statute provide that the European Central Bank (ECB) has the exclusive right to authorise the issue of euro banknotes within the Community. This right includes the competence to take measures to protect the integrity of euro banknotes as a means of payment. (2) To maintain the general publics confidence in euro banknotes as a means of payment, it is necessary to specify minimum security rules for the production, processing, storage and transport of euro banknotes and their components, and other related materials and information requiring security protection, the loss, theft or publication of which could damage the integrity of euro banknotes or contribute to the production of counterfeit euro banknotes or their components. All entities involved in such activities should comply with the security rules, the content of which may, however, vary depending on the type of activity. (3) It is necessary to establish a security accreditation procedure which confirms that manufacturers comply with the security rules, as well as procedures to ensure ongoing compliance with the security rules and moreover to provide for various types of consequences in the event of non-compliance with them. Such consequences range from giving a warning to revoking security accreditation and should be proportionate to the nature of the instance of non-compliance identified. (4) The ECB is responsible for establishing and maintaining a system that ensures that euro secure items may only be delivered to euro area national central banks, national central banks of Member States that are preparing to adopt the euro (subject to a decision of the Governing Council), other accredited manufacturers and/or the ECB. (5) It is necessary to amend Guideline ECB/2004/18 of 16 September 2004 on the procurement of euro banknotes (1), accordingly, HAS DECIDED AS FOLLOWS: SECTION I GENERAL PROVISIONS Article 1 Definitions For the purposes of this Decision: (a) NCB means the national central bank of a Member State that has adopted the euro; (b) future Eurosystem NCB means the national central bank of a Member State that has not adopted the euro but has fulfilled the conditions set for the adoption of the euro and in relation to which a decision on the abrogation of the derogation (pursuant to Article 122(2) of the Treaty) has been taken; (c) euro secure items means the first series of euro banknotes and their components and other related materials or information requiring security protection, the loss, theft or publication of which could damage the integrity of euro banknotes or assist in the production of counterfeit euro banknotes or their components; (d) security rules means the substantive rules for the acquisition of euro secure items and any euro secure activity, as laid down in separate rules by the ECB from time to time; (e) purchaser means a company, organisation or national central bank that is involved in some way in contracting as a purchaser for the production, processing or storage of euro secure items; (f) manufacturing site means any premises that a manufacturer uses, or wishes to use, for the production, processing (including destruction) or storage of euro secure items prior to their transport to the purchaser or, where applicable, to a specialist destruction facility; (g) euro secure activity means any of the following: production, processing (including destruction), storage or transport of euro secure items; (h) manufacturer means any entity that is, or wishes to be, involved in a euro secure activity, except entities that are only, or only wish to be, involved in the transport or destruction of euro secure items, and accredited manufacturer means a manufacturer which has been granted full security accreditation; (i) full security accreditation means the status, the scope of which is set out in Article 3, granted by the ECB to a manufacturer for a euro secure activity in respect of a euro secure item; (j) non-compliance means an instance in which any of the following do not comply with the relevant parts of the security rules: (i) the security arrangements put in place pursuant to this Decision by a manufacturer; (ii) actions taken by an accredited manufacturer carrying out euro secure activity; or (iii) actions taken by a manufacturer with temporary security accreditation preparing to carry out euro secure activity; (k) security inspection means an inspection of a euro secure activity for the purposes of assessing whether the security arrangements at a manufacturing site comply with the security rules; and (l) temporary security accreditation means the status, the scope of which is set out in Article 4, granted by the ECB to a manufacturer confirming that it may prepare to carry out a euro secure activity in respect of a euro secure item. Article 2 General principles 1. The security rules adopted by the ECB are minimum rules. Manufacturers may adopt and implement stricter standards, but the ECB shall only assess compliance with its own security rules. 2. Notwithstanding any provisions laid down by the ECB elsewhere that apply this Decision to specific procedures relating to euro banknotes, this Decision shall not apply to the processing and storage of euro banknotes that are registered with an NCB as having been produced but not issued. 3. An accredited manufacturer may only supply euro secure items to the following: (a) another accredited manufacturer; (b) an NCB; (c) subject to a decision of the Governing Council, a future Eurosystem NCB; or (d) the ECB. 4. The Executive Board shall take all decisions relating to manufacturers security accreditation taking into account the views of the Banknote Committee. Moreover, it shall be competent to grant any consent pursuant to Article 3(6). 5. All costs and associated losses that a manufacturer incurs in connection with the application of this Decision shall be borne by the manufacturer. Article 3 Full security accreditation 1. An accredited manufacturer may only carry out a euro secure activity in respect of a euro secure item if the ECB has granted it full security accreditation for that euro secure activity. 2. A manufacturer may be granted full security accreditation for a euro secure activity in respect of a euro secure item provided that: (a) the security arrangements that it has in place at a particular manufacturing site for the planned euro secure activity comply with the relevant parts of the security rules; (b) any printing works involved in the planned euro secure activity is physically located in a Member State; and (c) any manufacturing site other than a printing works involved in the planned euro secure activity is located in a Member State or in a member state of the European Free Trade Association. 3. The Executive Board may amend the scope of the location requirement determined pursuant to paragraph 2(c), taking into account the views of the Banknote Committee. Any such decision shall be promptly notified to the Governing Council, and the Executive Board shall abide by any decision of the Governing Council on this issue. 4. Full security accreditation shall be granted to a manufacturer for an unlimited period, but its status may be affected or it may be revoked by a decision taken pursuant to Articles 13 to 15. 5. An accredited manufacturer may only carry out a euro secure activity at the manufacturing site for which it has been granted security accreditation and in respect of the particular euro secure items specified for that manufacturing site. An accredited manufacturer may arrange transport of euro secure items to a purchaser and, if necessary, arrange for them to be destroyed on its behalf (including for any transports related thereto) at a specialist destruction facility in accordance with the relevant parts of the security rules. Any non-compliance with the abovementioned parts of the security rules occurring during such destruction or transport shall be treated as an instance of non-compliance by the accredited manufacturer. 6. An accredited manufacturer may not, without the ECBs prior written consent, outsource or transfer to another manufacturing site or to any third party (including the manufacturers subsidiaries and associated companies) the production, processing (including destruction) or storage of any euro secure items. Article 4 Temporary security accreditation 1. A manufacturer which has not been granted full security accreditation may be granted temporary security accreditation for a planned euro secure activity in respect of a euro secure item for a period not exceeding one year. If the manufacturer tenders for or is commissioned with a euro secure activity within this period, its temporary security accreditation may be extended until the ECB has taken a decision on whether to grant it full security accreditation. 2. A manufacturer may be granted temporary security accreditation for a planned euro secure activity in respect of a euro secure item provided that: (a) the security arrangements that it has in place at a particular manufacturing site for the planned euro secure activity, with the exception of process control and audit trail procedures for production, processing, and storage of the euro secure items for which accreditation is applied for, comply with the relevant parts of the security rules; (b) the manufacturer is able to demonstrate that it is capable of developing and putting in place such process control and audit trail procedures as described in subparagraph (a) that will comply with the security rules; (c) any printing works involved in the planned euro secure activity is physically located in a Member State; and (d) any manufacturing site other than a printing works involved in the planned euro secure activity is located in a Member State or in a member state of the European Free Trade Association. 3. A manufacturer with temporary security accreditation for a euro secure activity in respect of a euro secure item may receive confidential euro banknote production specifications and prepare to carry out that euro secure activity. 4. A manufacturer with temporary security accreditation for a euro secure activity in respect of a euro secure item may not carry out that euro secure activity or any other euro secure activity for which it has not yet been granted security accreditation, and it may not transfer or assign its temporary security accreditation to a third party (including any of its subsidiaries and associated companies). 5. Without prejudice to the maximum time limit for expiry of temporary accreditation and any extension thereof as stipulated in Article 4(1), temporary security accreditation shall expire automatically on the date specified by the ECB pursuant to Article 7(1)(d), unless: (a) the manufacturer is granted full security accreditation for euro secure activity in respect of the relevant euro secure item before that date, in which case temporary security accreditation is deemed to expire on the date on which such full security accreditation is granted; or (b) it is revoked by a decision taken pursuant to Article 14. 6. Temporary security accreditation may also be affected by a decision taken pursuant to Article 12 or Article 15. SECTION II SECURITY ACCREDITATION PROCEDURE Article 5 Initiation request and appointment of security inspection team 1. A manufacturer that wishes to carry out a euro secure activity in respect of one or more euro secure items shall make a written request to the ECB to initiate the security accreditation procedure. This request shall: (a) specify the euro secure item(s), the manufacturing site and its location and the euro secure activity for which the manufacturer seeks security accreditation; (b) provide information showing that its production equipment is capable of producing the euro secure item(s) for which accreditation is sought; (c) provide information concerning the physical security arrangements at the manufacturing site; (d) include a written undertaking from the manufacturer that it will comply with all applicable provisions of this Decision as it may be amended from time to time and a declaration that it will keep the content of the security rules confidential; (e) if the manufacturer intends to use a specialist destruction facility, include information on the manufacturers reasons for wishing to do so and information on the arrangements concerning that facility. In particular the manufacturer shall provide information on the planned arrangements for transporting euro secure items to and from the specialist destruction facility and on the planned means of monitoring the destruction of euro secure items at such facility; and (f) state clearly whether the manufacturer is applying for full or temporary security accreditation for a euro secure activity in respect of a euro secure item. 2. The ECB shall check the initiation request against the requirements laid down in paragraph 1 and inform the manufacturer of the outcome of this check within 20 ECB working days from the date of receipt of the initiation request, in accordance with the procedures laid down in paragraphs 3 and 4. This time limit may be extended once by the ECB, but the ECB must give the manufacturer written notice thereof. While the ECB is carrying out this check, it may request additional information from the manufacturer in relation to the items listed in paragraph 1. If the ECB requests additional information, it shall inform the manufacturer of the outcome of the check within 20 ECB working days from the date of receipt of the additional information. 3. The ECB shall reject the initiation request and inform the manufacturer in writing of its decision to do so and the reasons therefor by no later than the time limits specified in paragraph 2 if: (a) the manufacturer fails to provide the information or the written undertaking required pursuant to paragraph 1; (b) the manufacturer fails to supply any additional information requested by the ECB pursuant to paragraph 2; (c) the manufacturer has had its security accreditation revoked and the period of prohibition on reapplication specified in the revocation decision has not elapsed; or (d) the locations of any printing works involved and the manufacturing site do not meet the requirements laid down in Articles 3(2)(b) and 3(2)(c), where full security accreditation is applied for, or in Articles 4(2)(c) and 4(2)(d) where temporary security accreditation is applied for. 4. If the manufacturer complies with the requirements laid down in paragraph 1 and submits any additional information requested pursuant to paragraph 2, the ECB shall notify the manufacturer of the date of the initial security inspection by no later than the time limits specified in paragraph 2. The ECB shall at the same time provide the manufacturer with: (a) a confidential list of all euro secure items, such list forming part of the security rules; and (b) a copy of those parts of the security rules that relate to the production, processing (including destruction) and storage of the euro secure items in respect of which the manufacturer seeks security accreditation. The ECB shall provide the manufacturer with any updates of these rules that are issued during the security accreditation procedure. 5. The ECB shall appoint a security inspection team composed of experts from the ECB and NCBs. Such appointments shall respect the principle of avoiding conflicts of interest. If a conflict of interest arises after appointment, the ECB shall immediately replace the member in question with an expert who does not have a conflict of interest. Article 6 Initial security inspection 1. The initial security inspection shall commence no later than 20 ECB working days from the date on which the manufacturer receives the notification referred to in Article 5(4) from the ECB. Where a manufacturer applies for full security accreditation, the security inspection team shall during the initial security inspection, inspect the arrangements for the planned euro secure activity and visit the manufacturing site in respect of which the manufacturer has requested full security accreditation, as well as assess any arrangements in respect of a specialist destruction facility. 2. The security inspection team shall assess whether the security arrangements that the manufacturer has, or proposes to have, in place for all aspects of the euro secure activity comply with the relevant parts of the security rules. In the event that the manufacturer proposes to put in place certain security arrangements or improvements in order to comply with the relevant parts of the security rules, full security accreditation shall not be granted until such arrangements or improvements are in place. The security inspection team may conduct an additional inspection to verify whether such proposed arrangements or improvements comply with the security rules before the report referred to in paragraph 5 is submitted to the manufacturer. 3. Where a manufacturer applies for temporary security accreditation only, the security inspection team shall visit the manufacturing site in respect of which the manufacturer has requested temporary security accreditation and assess whether the security arrangements that the manufacturer has in place, with the exception of the process control and audit trail procedures for production, processing, and storage of euro secure items for which temporary security accreditation is applied for, comply with the relevant parts of the security rules. The security inspection team shall also assess whether the manufacturer demonstrates that it is capable of developing and putting in place such process control and audit trail procedures as will comply with the security rules. 4. On completion of the initial security inspection (or, where applicable, the additional security inspection) and before leaving the manufacturing site, the security inspection team shall provide the manufacturer with an informal and verbal preliminary summary of its factual findings. If the security inspection team finds that there are any departures from the security rules, the ECB shall, within 10 ECB working days of the date on which the initial security inspection (or, where applicable, the additional security inspection) was completed, write to the manufacturer specifying such departures. The manufacturer shall have 10 ECB working days from receipt of the letter in which to communicate to the ECB in writing comments on the contents of the letter and any security arrangements or improvements proposed by the manufacturer. 5. The security inspection team shall set out its findings in a draft report, taking into account any comments received from the manufacturer pursuant to paragraph 4. Such draft report shall in particular contain details of: (a) the security arrangements in place at the manufacturing site that comply with the security rules; (b) any instances of non-compliance with the security rules that the team has identified; (c) any action taken by the manufacturer during the inspection; (d) any security arrangements or improvements proposed by the manufacturer and, in cases where an additional security inspection is carried out, the security inspection teams assessment of whether such arrangements or improvements have been carried out; and (e) the security inspection teams assessment of whether full or temporary security accreditation should be granted in accordance with the requirements laid down in Articles 3 and 4. 6. This draft report shall be sent to the manufacturer within 30 ECB working days from the date of completion of the initial security inspection (or, where applicable, the additional security inspection). The manufacturer shall have 30 ECB working days from receipt of the draft report to provide its comments on such report. The ECB shall finalise the draft report taking into account the manufacturers comments, before taking a decision pursuant to Article 7. Article 7 Decision on security accreditation 1. The ECB shall notify the manufacturer in writing of its decision on the manufacturers request for security accreditation within 30 ECB working days from receipt of the manufacturers comments on the draft report, or expiry of the time limit for providing such comments pursuant to Article 6(6). Such decision shall clearly identify: (a) the reasons for the decision; (b) the manufacturer; (c) the euro secure activity at the manufacturing site for which security accreditation is granted; (d) whether full or temporary security accreditation is granted and, in the case of temporary security accreditation, the date of its expiry; (e) the arrangements for destruction at a specialist facility, if it is envisaged that such destruction may take place; (f) the euro secure items for which security accreditation is granted; and (g) any specific conditions with respect to the points set out in (a) to (f) above. The decision shall be based on the information set out in the final report referred to in Article 6(6), which shall be attached to the decision. The decision to grant security accreditation shall also include a copy of the part of the security rules that relates to the transport of the euro secure items for which security accreditation is granted. 2. If the request for security accreditation is rejected or if the manufacturer requests full security accreditation and is only granted temporary security accreditation, the manufacturer may initiate the review procedure laid down in Article 17. SECTION III CONTINUING OBLIGATIONS Article 8 Continuing obligations of accredited manufacturers and the ECB 1. An accredited manufacturer shall inform the ECB in writing and without undue delay of: (a) the commencement of any procedure for the winding-up or reorganisation of the manufacturer or any analogous procedure; (b) the appointment of a liquidator, receiver, administrator or similar officer in relation to the manufacturer; (c) any intention to subcontract or involve third parties in the euro secure activities for which the manufacturer has security accreditation; (d) any change made after security accreditation has been granted that affects, or may affect, the security arrangements covered by the security accreditation; or (e) any change of control of the accredited manufacturer pursuant to a change in the structure of the ownership or by any other means. 2. The ECB shall inform accredited manufacturers of any updates to the security rules that concern the euro secure activity for which they have been granted security accreditation. SECTION IV FOLLOW-UP SECURITY INSPECTIONS Article 9 Procedure for follow-up security inspections 1. The ECB shall carry out follow-up security inspections of accredited manufacturing sites following the grant of full or temporary security accreditation to a manufacturer. 2. Such follow-up security inspections may be carried out with or without notice. They shall be carried out on working days between 8:00 and 18:00 local time, unless a different time has been agreed with the manufacturer. In the case of inspections with notice, the ECB shall notify the manufacturer of the timing of the inspection and submit a pre-inspection questionnaire to the manufacturer at least 30 ECB working days before the inspection. The manufacturer shall fill in and return such questionnaire to the ECB at least 10 ECB working days before the inspection. 3. Article 6(2) to (4) and all of Article 6(5) except subparagraph (e) shall apply, mutatis mutandis, to such follow-up security inspections. In addition, the security inspection teams report shall contain details of the security inspection teams assessment of whether full or temporary security accreditation should continue to apply, or whether the ECB should take any of the decisions referred to in Articles 12 to 14. If the security inspection team considers that Article 15 should apply, its report shall state the reasons for this as shall the letter from the ECB referred to in Article 6(4). The security inspection teams proposals in relation to such measures shall be proportionate to the seriousness of the instance of non-compliance. 4. A draft report shall be sent to the manufacturer within 30 ECB working days from the date of completion of the follow-up security inspection. The manufacturer shall have 15 ECB working days from receipt of the draft report to provide its comments on such report. The ECB shall finalise the report before informing the manufacturer of the outcome of the follow-up security inspection pursuant to Article 10, taking into account the manufacturers comments. Article 10 Outcome of follow-up security inspections 1. If the report referred to in Article 9 concludes that there are no instances of non-compliance, the security inspection team shall inform the manufacturer of the positive conclusion of the follow-up security inspection. 2. If the report referred to in Article 9 identifies an instance of non-compliance that the security inspection team deems not to present an immediate and serious threat to the integrity of euro banknotes or their components, then the manufacturers full or temporary security accreditation shall remain unaffected. 3. In a case pursuant to paragraph 2, the security inspection team shall inform the manufacturer: (a) of the instance of non-compliance; (b) of the fact that, for the moment, the ECB does not intend to take any of the decisions set out in Articles 12 to 15; and (c) that it must remedy the instance of non-compliance within a time limit that is proportionate to the seriousness of the instance of non-compliance. 4. If the report referred to in Article 9 identifies an instance of non-compliance that requires the ECB to take one of the decisions set out in Articles 12 to 15, the ECB shall take such decision in accordance with the procedure and time limit laid down in Article 11. 5. In relation to the situations set out in paragraphs 1 to 3, the time limit for the security inspection team to inform the manufacturer of the outcome of the follow-up security inspection in writing shall be 20 ECB working days from the receipt of the manufacturers comments on the draft report referred to in Article 9(4), or expiry of the time limit for providing such comments pursuant to that paragraph. The security inspection team shall attach the finalised report to its communication to the manufacturer. SECTION V CONSEQUENCES OF NON-COMPLIANCE Article 11 Decision-making procedure 1. In taking any of the decisions referred to in Articles 12 to 15, the ECB shall: (a) assess the instance of non-compliance, taking into account the final report referred to in Article 9(4); and (b) inform the manufacturer in writing of the decision taken within 30 ECB working days from receipt of the manufacturers comments on the draft report referred to in Article 9(4), specifying: (i) the instance of non-compliance; (ii) the manufacturing site, euro secure item and activity to which the decision relates; (iii) the date on which the decision will become effective; and (iv) the reasons for the decision. 2. In all cases where the ECB takes a decision pursuant to Articles 13 to 15, the decision shall be proportionate to the seriousness of the instance of non-compliance. The ECB may inform the NCBs and all accredited manufacturers of the decision taken, its scope and duration and in such case shall specify that the NCBs will be notified if there is any further change in the manufacturers status. Article 12 Warning decision 1. If: (a) the final report referred to in Article 9(4) identifies at least one instance of non-compliance of the type described in Article 10(2); and (b) this type of non-compliance has already been identified on two occasions in the course of the last three security inspections conducted at that manufacturing site (regardless of whether these instances relate to the same provision in the security rules), then the ECB shall issue a warning decision to the manufacturer. 2. A written warning issued pursuant to paragraph 1 shall state that if there is any further instance of non-compliance of the type referred to in Article 10(2) (regardless of whether such instance relates to the same provision in the security rules as any of the previous instances of non-compliance), the ECB will take a decision under Article 14. Article 13 Suspension of full security accreditation in relation to new orders If the final report referred to in Article 9(4) identifies an instance of non-compliance that the security inspection team deemed to present an immediate and serious threat to the security of euro banknotes or their components but the manufacturer was able to demonstrate during the security inspection that no loss, theft or publication of euro secure items had occurred, the ECB shall take a decision in which it: (a) lays down a reasonable time limit for the manufacturer to remedy the instance of non-compliance; (b) suspends the manufacturers full security accreditation with respect to its ability to accept new orders for the euro secure item in question (including participation in tender procedures relating to that euro secure item) until the time limit in paragraph (a) expires; and (c) specifies that the manufacturers full security accreditation will be automatically revoked when the time limit in paragraph (a) expires unless the manufacturer demonstrates to the ECB before expiry of the time limit that the instance of non-compliance has been remedied. Article 14 Revocation of full or temporary security accreditation 1. The ECB shall take a decision to revoke a manufacturers full security accreditation in the following circumstances: (a) where the final report referred to in Article 9(4) identifies an instance of non-compliance with the security rules that: (i) is deemed to present an immediate and serious threat to the security of euro banknotes or their components, and the manufacturer failed to demonstrate during the security inspection that no loss, theft or publication of euro secure items had occurred; (ii) indicates to the security inspection team that an instance of non-compliance which led the ECB to take a decision pursuant to Article 13 had not been remedied within the time limit laid down in that ECB decision; or (iii) is of the same type as an instance of non-compliance with respect to which a warning has already been issued pursuant to Article 12; or (b) where: (i) a manufacturer refuses to grant a security inspection team immediate access to a manufacturing site; (ii) there is a breach of Article 3(1), 3(5), or 3(6); or (iii) for any other reason it is reasonable for the ECB to deem that the manufacturers conduct could put the integrity of euro banknotes as a means of payment at risk. 2. The ECB shall take a decision to revoke a manufacturers temporary security accreditation where: (i) there is a breach of Article 4(4); or (ii) for any other reason it is reasonable for the ECB to deem that the manufacturers conduct could put the integrity of euro banknotes as a means of payment at risk. 3. In its revocation decision, the ECB shall specify the date following which the manufacturer may reapply for full or temporary security accreditation under Article 5. 4. Where the possession of euro secure items by the manufacturer after revocation could put the integrity of euro banknotes as a means of payment at risk, the ECB may require the manufacturer to take measures, such as delivery to the ECB or an NCB of specified euro secure items or destruction thereof, to ensure that the manufacturer does not possess any such euro secure items after revocation becomes effective. Article 15 Procedure to suspend euro secure activity in exceptional circumstances 1. In exceptional circumstances, where the security inspection team identifies an instance of non-compliance that it deems to be so serious that the integrity of euro banknotes as a means of payment could be put at risk unless immediate action is taken, the security inspection team may suspend the relevant euro secure activity with immediate effect. Any such suspension shall be proportionate to the seriousness of the instance of non-compliance. The security inspection team may also require the accredited manufacturer to take the measures referred to in Article 14(4) to ensure that it does not possess specified euro secure items during the period of suspension. The accredited manufacturer shall provide the security inspection team with information concerning any other manufacturer which may, as a customer or supplier, be indirectly affected by the suspension. 2. As soon as possible after a suspension pursuant to paragraph 1, the ECB shall assess the measure and take a decision referred to in Articles 12 to 14, or decide that the suspension should be lifted. In taking such decision, the ECB shall follow the procedure laid down in Article 11. Article 16 ECB security accreditation register 1. The ECB shall keep a register of security accreditations. The register shall: (a) list the manufacturers which have been granted full or temporary security accreditation and the relevant manufacturing sites; (b) indicate in respect of each manufacturing site the euro secure activity and the euro secure items for which full or temporary security accreditation has been granted; (c) indicate any specific conditions pursuant to Article 7(1)(g); and (d) record the expiry of any temporary security accreditation. 2. The ECB shall make information from the register available to all NCBs and to other accredited manufacturers. 3. If the ECB takes a decision under Article 13, it shall record the duration of the measure and all changes in status relating to the name of the manufacturer, the affected manufacturing site and the euro secure item and/or euro secure activity concerned. 4. If the ECB takes a decision pursuant to Article 14, it shall remove the name of the manufacturer, manufacturing site, euro secure item and euro secure activity from the register. 5. If euro secure activity is suspended in exceptional circumstances pursuant to Article 15, the ECB shall inform any potentially affected third party manufacturers referred to in Article 15(1) of the suspension and that further information on the status of the suspended accredited manufacturer will be provided after the ECB has assessed the suspension and taken a decision pursuant to Article 15(2). SECTION VI FINAL PROVISIONS Article 17 Review procedure 1. Where the ECB has taken a decision: (i) to reject a request to initiate the security accreditation procedure; (ii) to refuse to grant full or temporary security accreditation; (iii) to grant temporary security accreditation following a request for full security accreditation; or (iv) pursuant to Articles 12 to 15; the manufacturer may within 30 ECB working days of notification of such decision submit a written request to the Governing Council to review the decision. The manufacturer shall include its reasons for such request and include all supporting information. 2. If the manufacturer explicitly so requests in its review request, giving reasons therefor, the Governing Council may suspend the application of the decision that is being reviewed. 3. The Governing Council shall review the decision in the light of the manufacturers request and communicate a decision in writing to the manufacturer, giving reasons for the decision, within two months of receipt of the request. 4. The application of paragraphs 1 to 3 shall be without prejudice to any rights under Articles 230 and 232 of the Treaty. Article 18 Consequential amendment Article 7(1)(c) of Guideline ECB/2004/18 is replaced by the following: (c) printing works shall have been granted full or temporary security accreditation by the ECB pursuant to Decision ECB/2008/3 of 15 May 2008 on security accreditation procedures for manufacturers of euro secure items for euro banknotes and have been confirmed as eligible by the Governing Council, acting on the Executive Boards assessment of their compliance with the following: (i) the EBQR decided separately by the Executive Board taking into account the Banknote Committees views; (ii) the health and safety requirements decided separately by the Executive Board taking into account the Banknote Committees views; and (iii) the requirements for the environmentally friendly production of euro banknotes decided separately by the Executive Board taking into account the Banknote Committees views;. Article 19 Entry into force This Decision shall enter into force on 2 June 2008. Done at Frankfurt am Main, 15 May 2008. The President of the ECB Jean-Claude TRICHET (1) OJ L 320, 21.10.2004, p. 21.